Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/25/2021, 07/13/2021, and 06/25/2021 has been placed in record and considered by the examiner. 

Claim Objections
Claims 88-90, 92, 126-128 are objected to because of the following informalities: 
For each dependent claim 88-90, 92, line 1, the claim recites “The computer-readable medium”, however the independent claim 86 (line 1) is directed to “A non-transitory computer-readable medium”. Therefore, it is suggested to change “The computer-readable medium” in claim 88-90, 92, line 1 to “The non-transitory computer-readable medium”.
	
For each dependent claim 126-128, line 1, the claim recites “The computer-readable medium”, however the independent claim 124 (line 1) is directed to “A non-transitory computer-readable medium”. Therefore, it is suggested to change “The computer-readable medium” in claim 126-128, line 1 to “The non-transitory computer-readable medium”.
	Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 

For claim 1, the applicant argues that the combination of Imamura, Khoshnevis, Yang, and Bertrand does not disclose “determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;”


	The examiner respectfully disagrees.

	For claim 1, the combination of Imamura, Khoshnevis, Yang, and Bertrand, specifically Yang discloses determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ) that comprise a plurality of noncontiguous resource blocks in the frequency domain (see para. 0068, 0075, 0129, 0168, 0191; the allocation for uplink can be non-contiguous RBs frequency resources), wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054). Further, in regards to the newly amended limitations “that comprise a plurality of noncontiguous resource blocks in the frequency domain”, Yang discloses that the allocated RB can be non-contiguous in the frequency domains as clearly stated in where non-contiguous RBs are allocated as in para. 0129, 0168, 0191, where further those signaled allocations can be non-contiguous RB frequency resources as clearly stated in para. 0068, 0075, which corresponds to “a plurality of noncontiguous resource blocks in the frequency domain”.

For independent claims 36, 71, 86, 109, 114, 119, 124, the same above arguments are relied upon, wherein the above response also applies to those independent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3,5, 9, 10, 14, 17, 28,31, 33- 36, 38-40, 44-45, 49, 52, 63,66, 68-71, 73, 76, 81,84, 86, 88, 90, 92, 109, 111-114, 116-119, 121-124, 126-129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) in view of Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1) and Bertrand et al. (US 20090175159 A1)

For claim 1, Imamura discloses A method for wireless communication, comprising: 

identifying an orthogonal frequency-division multiple access (OFDMA) configuration of an uplink channel for uplink communications based at least in part on an allocation of a plurality of resource blocks (see fig. 7; 704, 712; para. 0073; OFDMA selected for uplink transmission (which is carried on PUSCH as in para. 0038) based on contiguous / non-contiguous RB allocation received from the Node B), 
the uplink channel comprising a Physical Uplink Shared Channel (PUSCH) (see para. 0038 and 0076; uplink transmission transmitted on PUSCH) or , a Physical Uplink Control Channel (PUCCH), or both; 
generating an OFDMA waveform based on the identified OFDMA configuration (see fig. 7; 712, 714; para. 0075; signals are transmitted (contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH  as in para. 0038, 0076 ) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

communicating the generated OFDMA waveform in a signal using the uplink channel in the plurality of resource blocks (see fig. 7; 712, 714; para. 0075; signals are transmitted (in their contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069).

Imamura does not explicitly disclose:
transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers, wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel;
determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;

and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources.

	In an analogous art, Khoshnevis discloses transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))),

 wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel (see para. 0048, 0127, 0131; eNB transmits DMRS signals in DL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 and for example with a pattern as  in fig. 4, DMRS Pattern-C 423c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)), which is identical to the transmitted in UL as in fig. 6, DMRS Pattern 632c),

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance. (see Khoshnevis sections 0004).

Imamura and Khoshnevis do not disclose determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;
and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources.

In an analogous art, Yang discloses determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ) that comprise a plurality of noncontiguous resource blocks in the frequency domain (see para. 0068, 0075, 0129, 0168, 0191; the allocation for uplink can be non-contiguous RBs frequency resources), wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054);

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).


The combination of Imamura, Khoshnevis and Yang does not discloses and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources.

In an analogous art, Bertrand discloses when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set); : 
transmitting the PUCCH using a subset of less than all of a first set of resource blocks (see fig. 2; bottom to; and transmitting the PUSCH using at least some of the allocated resources (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, Khoshnevis and Yang by using the above recited features, as taught by Bertrand, in order to provide synchronization to de-synchronized terminals thus making it possible for terminal to handover using non-synchronized random access and therefore increasing coverage of service (see Bertrand sections 0021).


For claim 3, Imamura and Khoshnevis do not disclose allocation resources for the PUSCH based at least in part on a bitmap of resource blocks.

In an analogous art, Yang discloses allocation resources for the PUSCH based at least in part on a bitmap of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ).
 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).


For claim 5, Imamura and Khoshnevis do not disclose wherein allocating the resources for the PUSCH is for multi-cluster transmission, wherein allocating the resources for the PUSCH is based in part on two or more of the resource blocks assigned to a user equipment.

In an analogous art, Yang discloses wherein allocating the resources for the PUSCH is for multi-cluster transmission (see para. 0073, 0129, 0191; the PUSCH resources allocated  can be in multiple blocks of resource blocks (i.e. “multi-cluster”), wherein allocating the resources for the PUSCH is based in part on two or more of the resource blocks assigned to a user equipment (see para. 0073, 0129, 0191; the PUSCH resources allocated provide multiple resource blocks to a UE (as in table 2 in para. 0054).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).


For claim 9, Imamura does not disclose the first reference signal comprises a demodulation reference signal (DM-RS) and the second reference signal comprises a user equipment specific reference signal (UE-RS).

In an analogous art, Khoshnevis discloses the first reference signal comprises a demodulation reference signal (DM-RS) (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))) and the second reference signal comprises a user equipment specific reference signal (UE-RS) (see para. 0131; DMRS signals are UE specific reference signals)	

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance. (see Khoshnevis sections 0004).


For claim 10, Imamura does not disclose transmitting a third reference signal on the uplink channel in a third set of one or more time slots and one or more third frequency sub-carriers, wherein the third set of one or more time slots and one or more third frequency sub-carriers differs in at least one respect from a fourth set of one or more time slots and one or more fourth frequency sub-carriers used to receive a fourth reference signal on a Page 3 of 38App. No. 14/503,584PATENTAmendment dated April 22, 2019Reply to Office Action dated February 8, 2019 downlink channel, wherein the first reference signal comprises a first demodulation reference signal (DM-RS), the second reference signal comprises a first user equipment specific reference signal (UE-RS), the third reference signal comprises a second  DM-RS different from the first DM-RS, and the fourth reference signal comprises a second  UE-RS different from the first UE-RS. 

In an analogous art, Khoshnevis discloses transmitting a third reference signal on the uplink channel in a third set of one or more time slots and one or more third frequency sub-carriers (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 623a (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))), wherein the third set of one or more time slots and one or more third frequency sub-carriers differs in at least one respect from a fourth set of one or more time slots and one or more fourth frequency sub-carriers used to receive a fourth reference signal on a Page 3 of 38App. No. 14/503,584PATENTAmendment dated April 22, 2019Reply to Office Action dated February 8, 2019 downlink channel (see para. 0048, 0127, 0131; eNB transmits DMRS signals in DL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 and for example with a pattern as  in fig. 4, DMRS Pattern-C 423c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)), which is different to the transmitted in UL as in fig. 6, DMRS Pattern 632a), 
wherein the first reference signal comprises a first demodulation reference signal (DM-RS) ) (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))), the second reference signal comprises a first user equipment specific reference signal (UE-RS) (see para. 0131; DMRS signals are UE specific reference signals), the third reference signal comprises a second  DM-RS different from the first DM-RS (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)) where there are a multitude of patterns as in figure 4-6),, and the fourth reference signal comprises a second  UE-RS different from the first UE-RS (see para. 0131; DMRS signals are UE specific reference signals where there are a multitude of patterns as in figure 4-6). 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance. (see Khoshnevis sections 0004).


For claim 14, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the uplink channel comprises a multi-user MIMO (MU- MIMO) channel (see para. 0067, 0069; node operates transmission in MU-MIMO).

For claim 17, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the uplink channel comprises a Physical Uplink Control Channel (uplink transmission as in PUCCH as in para. 0038, 0076, 0078).


	For claim 28, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses using a first set of resource blocks to transmit the uplink channel when the uplink channel comprises a Physical Uplink Control Channel (PUCCH) but not a Physical Uplink Shared Channel (PUSCH); (see para. 0038, 0077, 0080-82 fig. 9; 902, 906 and / or fig. 10 1002,1004; when there is not data to be sent only PUCCH (such as 902,906 and / or 1002 and 1004) resource blocks are transmitted)

and using a second set of resource blocks to transmit the uplink channel when the uplink channel comprises the PUSCH but not the PUCCH, the second set of resource blocks being different than the first set of resource blocks (see para. 0038, 0077, 0080-82 fig. 9; 904 and / or fig. 10 1008,1010; when there is data  to be sent, data and control is transmitted on PUSCH (such as 904 and / or 1008 and 1010) resource blocks are transmitted) .


For claim 31, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH (see fig. 10 1002,1004, 1008, 1010; para. 0080-82; PUCCH and PUSCH are multiplex the frequency spectrum ) by puncturing at least one frequency sub- carrier of at least one resource block of the first set of resource blocks to transmit at least part of the PUSCH (see para. 0038, 0077, 0080-82 or fig. 10 1002, 1004, 1008,1010; PUCCH RBs 1002a, 1002b, 1006a, 1006b are punctured to transmit some of the PUSCH (1008, 1010)).

For claim 33, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses receiving signaling from a base and selecting the OFDMA configuration of the uplink channel based at least in part on the received signaling (see fig. 7; 702, 704, 712; para. 0073; OFDMA selected for uplink transmission (which is carried on PUSCH as in para. 0038) based DCI received from the Node B).

For claim 34, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the signaling from the base station indicates the allocation of the plurality of resource blocks (see fig. 7; 712, 714; para. 0075; signals are transmitted (contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069)

For claim 35, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the OFDMA configuration of the uplink channel is selected based at least in part on a modulation and coding scheme (MCS) indicated in a downlink grant (see fig. 7; 708 and fig. 8; 808, 810; para. 0074, 0076; the scheme is selected based on the MCS received in the DCI, which enables uplink transmission) or whether an uplink multiple-input multiple-output (UL- MIMO)/multi-user MIMO (MU-MIMO) is enabled or disabled.



For claim 36, Imamura discloses An apparatus for wireless communication (see fig. 3; UE), comprising: 

means (see fig. 3; 304) for identifying an orthogonal frequency-division multiple access (OFDMA) configuration of an uplink channel for uplink communications based at least in part on an allocation of a plurality of resource blocks (see fig. 7; 704, 712; para. 0073; OFDMA selected for uplink transmission (which is carried on PUSCH as in para. 0038) based on contiguous / non-contiguous RB allocation received from the Node B), 
the uplink channel comprising a Physical Uplink Shared Channel (PUSCH) (see para. 0038 and 0076; uplink transmission transmitted on PUSCH) or , a Physical Uplink Control Channel (PUCCH), or both; 
means (see fig. 3; 304) for generating an OFDMA waveform based on the identified OFDMA configuration (see fig. 7; 712, 714; para. 0075; signals are transmitted (contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH  as in para. 0038, 0076 ) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

means (see fig. 3; 304) for communicating the generated OFDMA waveform in a signal using the uplink channel in the plurality of resource blocks (see fig. 7; 712, 714; para. 0075; signals are transmitted (in their contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069).

Imamura does not explicitly disclose:
means for transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers, wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel;
means for determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;

and means for when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: means for transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and means for transmitting the PUSCH using at least some of the allocated resources.

	In an analogous art, Khoshnevis discloses means (fig. 1; 102) for transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))),

 wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel (see para. 0048, 0127, 0131; eNB transmits DMRS signals in DL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 and for example with a pattern as  in fig. 4, DMRS Pattern-C 423c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)), which is identical to the transmitted in UL as in fig. 6, DMRS Pattern 632c),

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance. (see Khoshnevis sections 0004).

Imamura and Khoshnevis do not disclose means for determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;
and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources.

In an analogous art, Yang discloses means (fig. 17; 120) for determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ) that comprise a plurality of noncontiguous resource blocks in the frequency domain (see para. 0068, 0075, 0129, 0168, 0191; the allocation for uplink can be non-contiguous RBs frequency resources), wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054);

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).

The combination of Imamura, Khoshnevis and Yang does not disclose and means for when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources.

In an analogous art, Bertrand discloses and means (see fig. 9, 901) for when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set); : 
transmitting the PUCCH using a subset of less than all of a first set of resource blocks (see fig. 2; bottom to; and transmitting the PUSCH using at least some of the allocated resources (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set).

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, Khoshnevis and Yang by using the above recited features, as taught by Bertrand, in order to provide synchronization to de-synchronized terminals thus making it possible for terminal to handover using non-synchronized random access and therefore increasing coverage of service (see Bertrand sections 0021).

For claim 38, Imamura and Khoshnevis do not disclose means for allocating resources for the PUSCH based at least in part on a bitmap of resource blocks.

In an analogous art, Yang discloses means (fig. 17; 120) for allocating resources for the PUSCH based at least in part on a bitmap of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ).
 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).

For claim 39, Imamura and Khoshnevis do not disclose means for allocating resources for the PUSCH based at least in part on a starting interlace and a number of interlaces.
In an analogous art, Yang discloses means (see fig. 17; BS) for allocating resources for the PUSCH based at least in part on a starting interlace and a number of interlaces (see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054), corresponding to “starting interlace and a number of interlaces”).
 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).

Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 9.


For claim 45, Imamura does not disclose means for transmitting a third reference signal on the uplink channel in a third set of one or more time slots and one or more third frequency sub-carriers, wherein the third set of one or more time slots and one or more third frequency sub-carriers differs in at least one respect from a fourth set of one or more time slots and one or more fourth frequency sub-carriers used to receive a fourth reference signal on a Page 3 of 38App. No. 14/503,584PATENTAmendment dated April 22, 2019Reply to Office Action dated February 8, 2019 downlink channel, wherein the first reference signal comprises a first demodulation reference signal (DM-RS), the second reference signal comprises a first user equipment specific reference signal (UE-RS), the third reference signal comprises a second  DM-RS different from the first DM-RS, and the fourth reference signal comprises a second  UE-RS different from the first UE-RS. 
In an analogous art, Khoshnevis discloses means (fig. 1; 102) for transmitting a third reference signal on the uplink channel in a third set of one or more time slots and one or more third frequency sub-carriers (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 623a (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))), wherein the third set of one or more time slots and one or more third frequency sub-carriers differs in at least one respect from a fourth set of one or more time slots and one or more fourth frequency sub-carriers used to receive a fourth reference signal on a Page 3 of 38App. No. 14/503,584PATENTAmendment dated April 22, 2019Reply to Office Action dated February 8, 2019 downlink channel (see para. 0048, 0127, 0131; eNB transmits DMRS signals in DL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 and for example with a pattern as  in fig. 4, DMRS Pattern-C 423c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)), which is different to the transmitted in UL as in fig. 6, DMRS Pattern 632a), 
wherein the first reference signal comprises a first demodulation reference signal (DM-RS) ) (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))), the second reference signal comprises a first user equipment specific reference signal (UE-RS) (see para. 0131; DMRS signals are UE specific reference signals), the third reference signal comprises a second  DM-RS different from the first DM-RS (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)) where there are a multitude of patterns as in figure 4-6),, and the fourth reference signal comprises a second  UE-RS different from the first UE-RS (see para. 0131; DMRS signals are UE specific reference signals where there are a multitude of patterns as in figure 4-6). 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance. (see Khoshnevis sections 0004).

Regarding Claim 49, the claim is interpreted and rejected for the same reason as set forth in Claim 14.
Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in Claim 17.


	For claim 63, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses means (see fig. 3; 304) for using a first set of resource blocks to transmit the uplink channel when the uplink channel comprises a Physical Uplink Control Channel (PUCCH) but not a Physical Uplink Shared Channel (PUSCH); (see para. 0038, 0077, 0080-82 fig. 9; 902, 906 and / or fig. 10 1002,1004; when there is not data to be sent only PUCCH (such as 902,906 and / or 1002 and 1004) resource blocks are transmitted)
and means (see fig. 3; 304) for using a second set of resource blocks to transmit the uplink channel when the uplink channel comprises the PUSCH but not the PUCCH, the second set of resource blocks being different than the first set of resource blocks (see para. 0038, 0077, 0080-82 fig. 9; 904 and / or fig. 10 1008,1010; when there is data  to be sent, data and control is transmitted on PUSCH (such as 904 and / or 1008 and 1010) resource blocks are transmitted) .

For claim 66, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses means (see fig. 3; 304) for when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH (see fig. 10 1002,1004, 1008, 1010; para. 0080-82; PUCCH and PUSCH are multiplex the frequency spectrum ) by puncturing at least one frequency sub- carrier of at least one resource block of the first set of resource blocks to transmit at least part of the PUSCH (see para. 0038, 0077, 0080-82 or fig. 10 1002, 1004, 1008,1010; PUCCH RBs 1002a, 1002b, 1006a, 1006b are punctured to transmit some of the PUSCH (1008, 1010)).

For claim 68, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses means (see fig. 3; 304) for receiving signaling from a base and selecting the OFDMA configuration of the uplink channel based at least in part on the received signaling (see fig. 7; 702, 704, 712; para. 0073; OFDMA selected for uplink transmission (which is carried on PUSCH as in para. 0038) based DCI received from the Node B).

Regarding Claim 69, the claim is interpreted and rejected for the same reason as set forth in Claim 34.
Regarding Claim 70, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 71, the claim is interpreted and rejected for the same reason as set forth in Claim 1., wherein Immamura further discloses An apparatus for wireless communication (see para. 0084; UE), comprising: a processor (see para. 0085; processor 1116); memory coupled to the processor (see para. 0085-0086, 0088; memory 1108 communicates with processor 1116); and instructions stored in the memory, the instructions being executable by the processor to (see para. 0085-0086, 0088; memory 1108 stores program instructions which are implemented via processor 1116).
Regarding Claim 73, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 76, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
Regarding Claim 81, the claim is interpreted and rejected for the same reason as set forth in Claim 28.

Regarding Claim 84, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 86, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 88, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 90, the claim is interpreted and rejected for the same reason as set forth in Claim 28.
Regarding Claim 92, the claim is interpreted and rejected for the same reason as set forth in Claim 31.

For claim 109, Imamura discloses

 dynamically selecting at a user equipment (UE) a configuration of an uplink channel, the UE configured to dynamically select the configuration from at least two of the following options for uplink communication options (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected based on a number of factors such as non-contiguous RB allocation etc.),

 an orthogonal frequency-division multiple access (OFDMA) configuration (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected to be used in the uplink based on a number of factors such as non-contiguous RB allocation etc.), a single carrier frequency-division multiple access (SC-FDMA) configuration (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected to be used in the uplink based on a number of factors such as non-contiguous RB allocation etc.), for uplink communications in (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected to be used in the uplink based on a number of factors such as non-contiguous RB allocation etc.), and  a resource block interleaved frequency-division multiple access (FDMA) configuration:;
 generating a waveform based on the selected at least one configuration (see fig. 7; 714, 718; para. 0075; signals are transmitted in the uplink (such as in the specific uplink channels in fig. 7) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

and communicating the generated waveform in a signal using the uplink channel (see fig. 7; 714, 718; para. 0075; signals are transmitted in the uplink (such as in the specific uplink channels in fig. 7) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069).

	Imamura does not explicitly disclose:
 transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers, wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel;

	determine allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;
	
and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources
	

In an analogous art, Khoshnevis discloses and transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))),

 wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel (see para. 0048, 0127, 0131; eNB transmits DMRS signals in DL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 and for example with a pattern as  in fig. 4, DMRS Pattern-C 423c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)), which is identical to the transmitted in UL as in fig. 6, DMRS Pattern 632c),

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance (see Khoshnevis sections 0004).

Imamura and Khoshnevis do not disclose determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;
	
and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources

In an analogous art, Yang discloses determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ) that comprise a plurality of noncontiguous resource blocks in the frequency domain (see para. 0068, 0075, 0129, 0168, 0191; the allocation for uplink can be non-contiguous RBs frequency resources), wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054);

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).

The combination of Imamura, Khoshnevis and Yang does not discloses and when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources

In an analogous art, Bertrand discloses when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set); : 
transmitting the PUCCH using a subset of less than all of a first set of resource blocks (see fig. 2; bottom to; and transmitting the PUSCH using at least some of the allocated resources (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, Khoshnevis and Yang by using the above recited features, as taught by Bertrand, in order to provide synchronization to de-synchronized terminals thus making it possible for terminal to handover using non-synchronized random access and therefore increasing coverage of service (see Bertrand sections 0021).


For claim 111, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses receiving signaling from a base station (see fig. 7; 702; para. 0073; DCI is transmitted to the UE by a Node B (as in para. 0052) based on which the configuration is selected); and selecting the configuration of the uplink channel based at least in part on the received signaling (see fig. 7; 702; para. 0073; DCI is transmitted to the UE by a Node B (as in para. 0052) based on which the configuration is selected).

For claim 112, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the signaling from the base station indicates a resource block allocation (see fig. 7; 704, 712; para. 0073; contiguous / non-contiguous RB allocation received in DCI from the Node B), and wherein the configuration of the uplink channel is selected based at least in part on the resource block allocation (see fig. 7; 704, 712; para. 0073; OFDMA or SC-FDMA selected for uplink transmission (which is carried on PUSCH as in para. 0038) based on contiguous / non-contiguous RB allocation received in DCI from the Node B).

For claim 113, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the OFDMA configuration of the uplink channel is selected based at least in part on a modulation and coding scheme (MCS) indicated in a downlink grant (see fig. 7; 708 and fig. 8; 808, 810; para. 0074, 0076; the scheme is selected based on the MCS received in the DCI, which enables uplink transmission) or whether an uplink multiple-input multiple-output (UL- MIMO)/multi-user MIMO (MU-MIMO) is enabled or disabled.
.
For claim 114, Imamura discloses
 means (see fig. 3; 304) for dynamically selecting at a user equipment (UE) a configuration of an uplink channel, the UE configured to dynamically select the configuration from at least two of the following options for uplink communication options (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected based on a number of factors such as non-contiguous RB allocation etc.),

 an orthogonal frequency-division multiple access (OFDMA) configuration (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected to be used in the uplink based on a number of factors such as non-contiguous RB allocation etc.), a single carrier frequency-division multiple access (SC-FDMA) configuration (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected to be used in the uplink based on a number of factors such as non-contiguous RB allocation etc.), for uplink communications in (see fig. 7; 704-718 and para. 0073-75; UE decides which modulation (e.g. OFDMA or SC-FDMA) is selected to be used in the uplink based on a number of factors such as non-contiguous RB allocation etc.), and  a resource block interleaved frequency-division multiple access (FDMA) configuration:;
 means (see fig. 3; 304) for generating a waveform based on the selected at least one configuration (see fig. 7; 714, 718; para. 0075; signals are transmitted in the uplink (such as in the specific uplink channels in fig. 7) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

and means (see fig. 3; 304) for communicating the generated waveform in a signal using the uplink channel (see fig. 7; 714, 718; para. 0075; signals are transmitted in the uplink (such as in the specific uplink channels in fig. 7) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069).

	Imamura does not explicitly disclose:
 means for transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers, wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel;

	means for determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;
	
and means for when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources
	

In an analogous art, Khoshnevis discloses and means (fig. 1; 102) for transmitting a first reference signal on the uplink channel in a first set of one or more time slots and one or more first frequency sub-carriers (see para. 0048 last sentence, 0127, 0134; UE transmits DMRS signals in UL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 with a pattern for example in fig. 6, DMRS Pattern 632c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark))),

 wherein the first set of one or more time slots and one or more first frequency sub-carriers are the same as a second set of one or more time slots and one or more second frequency sub-carriers used to receive a second reference signal on a downlink channel (see para. 0048, 0127, 0131; eNB transmits DMRS signals in DL according to a DMRS pattern configuration which specifies a time / frequency subcarriers to be used for DMRS as in para 0103 and for example with a pattern as  in fig. 4, DMRS Pattern-C 423c (even and odd numbered slot (first and second 0-6 symbols) used and specific subcarriers (shaded dark)), which is identical to the transmitted in UL as in fig. 6, DMRS Pattern 632c),

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura by using the above recited features, as taught by Khoshnevis, in order to provide systems and methods may reduce the overhead of control information, resulting in higher spectral efficiency and improved utilization of resources without sacrificing communication device performance (see Khoshnevis sections 0004).

Imamura and Khoshnevis do not disclose means for determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces that comprise a plurality of noncontiguous resource blocks in the frequency domain, wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks;
	
and means for when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources

In an analogous art, Yang discloses means (fig. 17; 120) for determining allocated resources for the PUSCH based at least in part on a bitmap of interlaces (see para. 0073, 0129, 0191; the PUSCH resources that are assigned are based on a bitmap of the allocated resources indicating / signaling interspersed location in a bandwidth (i.e. “interlaces”) ) that comprise a plurality of noncontiguous resource blocks in the frequency domain (see para. 0068, 0075, 0129, 0168, 0191; the allocation for uplink can be non-contiguous RBs frequency resources), wherein the allocated resources for the PUSCH are based at least in part on a starting resource block and a number of resource blocks (see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054);

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).

The combination of Imamura, Khoshnevis and Yang does not disclose and means for, when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises: transmitting the PUCCH using a subset of less than all of a first set of resource blocks; and transmitting the PUSCH using at least some of the allocated resources.

In an analogous art, Bertrand discloses and means (see fig. 9, 901) for, when the uplink channel comprises the PUCCH and the PUSCH, frequency division multiplexing the PUCCH and the PUSCH on the uplink channel, wherein frequency division multiplexing the PUCCH and the PUSCH on the uplink channel comprises (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set); : 
transmitting the PUCCH using a subset of less than all of a first set of resource blocks (see fig. 2; bottom to; and transmitting the PUSCH using at least some of the allocated resources (see fig. 5, and Fig. 6; PUSCH 502, and PUCCH 504, 505, para. 0031, 0076; PUCCH and PUSCH are frequency multiplexed where PUCCH occupies the resource blocks on the edges of the frequency band (i.e. subset of less than all RBs) and PUSCH occupies interior RBs which is a second set)
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, Khoshnevis and Yang by using the above recited features, as taught by Bertrand, in order to provide synchronization to de-synchronized terminals thus making it possible for terminal to handover using non-synchronized random access and therefore increasing coverage of service (see Bertrand sections 0021).

For claim 116, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses means (see fig. 3; 304) for receiving signaling from a base station (see fig. 7; 702; para. 0073; DCI is transmitted to the UE by a Node B (as in para. 0052) based on which the configuration is selected); and means (see fig. 3; 304) for selecting the configuration of the uplink channel based at least in part on the received signaling (see fig. 7; 702; para. 0073; DCI is transmitted to the UE by a Node B (as in para. 0052) based on which the configuration is selected).

For claim 117, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses wherein the signaling from the base station indicates a resource block allocation (see fig. 7; 704, 712; para. 0073; contiguous / non-contiguous RB allocation received in DCI from the Node B), and wherein the means for selecting the configuration of the uplink channel (see fig. 3; 304) comprises means for selecting wherein the means (see fig. 3; 326, 328) for configuration of the uplink channel is selected based at least in part on the resource block allocation (see fig. 7; 704, 712; para. 0073; OFDMA or SC-FDMA selected for uplink transmission (which is carried on PUSCH as in para. 0038) based on contiguous / non-contiguous RB allocation received in DCI from the Node B).

For claim 118, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses means (see fig. 3; 304) for selecting the configuration of the uplink channel comprises means (see fig. 3; 326, 328) for selecting the configuration of the uplink channel based at least in part on a modulation and coding scheme (MCS) indicated in a downlink grant (see fig. 7; 708 and fig. 8; 808, 810; para. 0074, 0076; the scheme is selected based on the MCS received in the DCI, which enables uplink transmission) or whether an uplink multiple-input multiple-output (UL- MIMO)/multi-user MIMO (MU-MIMO) is enabled or disabled.

Regarding Claim 119, the claim is interpreted and rejected for the same reason as set forth in Claim 109, wherein Immamura further discloses An apparatus for wireless communication (see para. 0084; UE), comprising: a processor (see para. 0085; processor 1116); memory coupled to the processor (see para. 0085-0086, 0088; memory 1108 communicates with processor 1116); and instructions stored in the memory, the instructions being executable by the processor to (see para. 0085-0086, 0088; memory 1108 stores program instructions which are implemented via processor 1116). 
Regarding Claim 121, the claim is interpreted and rejected for the same reason as set forth in Claim 111.
Regarding Claim 122, the claim is interpreted and rejected for the same reason as set forth in Claim 112.
Regarding Claim 123, the claim is interpreted and rejected for the same reason as set forth in Claim 113.
Regarding Claim 124, the claim is interpreted and rejected for the same reason as set forth in Claim 109.

Regarding Claim 126, the claim is interpreted and rejected for the same reason as set forth in Claim 111.
Regarding Claim 127, the claim is interpreted and rejected for the same reason as set forth in Claim 112.
Regarding Claim 128, the claim is interpreted and rejected for the same reason as set forth in Claim 113.


For claim 129, Imamura and Khoshnevis do not disclose allocating resources for the PUSCH based at least in part on a starting interlace and a number of interlaces.

In an analogous art, Yang discloses allocating resources for the PUSCH based at least in part on a starting interlace and a number of interlaces ((see para. 0073, 0129, 0191; the PUSCH resources allocated are also based at least in part RIV on a starting RB of the resource and number of blocks assigned (as in table 2 in para. 0054), i.e. “starting interlace and a number of interlaces”);.
 

It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify / combine the features of Imamura, and Khoshnevis by using the above recited features, as taught by Yang, in order to provide a method where resources can be efficiently allocated in a wireless communication system and further contiguous or non-contiguous resource allocation for uplink transmission can be efficiently carried out (see Yang sections 0018-19).



Claims 6, 7, 41, 42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1)  in view of Nakashima et al. (US 20140329553 A1 ).

For claim 6, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose mapping one or more modulation symbols to one or more resource elements according to one or more OFDM symbol positions.

In an analogous art, Nakashima discloses mapping one or more modulation symbols to one or more resource elements according to one or more OFDM symbol positions (see para. 0063, 0070, and 0085).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Nakashima in order to provide mobile station apparatus, a communication system, a communication method, and an integrated circuit, that make it possible to efficiently transmit a signal in the uplink in a communication system including a plurality of mobile station apparatuses and a base station apparatus (see Nakashima para. 0019).

For claim 7, the combination of Imamura, Khoshnevis, Yang and Bertrand does not disclose mapping one or more modulation symbols to one or more resource elements according to one or more frequency sub-carriers
In an analogous art, Nakashima discloses mapping one or more modulation symbols to one or more resource elements according to one or more frequency sub-carriers (see para. 0063, 0070, and 0085; mapping of symbols to elements).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Nakashima in order to provide mobile station apparatus, a communication system, a communication method, and an integrated circuit, that make it possible to efficiently transmit a signal in the uplink in a communication system including a plurality of mobile station apparatuses and a base station apparatus (see Nakashima para. 0019).

For claim 41, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for mapping one or more modulation symbols to one or more resource elements according to one or more OFDM symbol positions.
	
In an analogous art, Nakashima discloses means (see fig. 4, 403, 405, 407) for mapping one or more modulation symbols to one or more resource elements according to one or more OFDM symbol positions (see para. 0063, 0070, and 0085).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Nakashima in order to provide mobile station apparatus, a communication system, a communication method, and an itegrated circuit, that make it possible to efficiently transmit a signal in the uplink in a communication system including a plurality of mobile station apparatuses and a base station apparatus (see Nakashima para. 0019).

For claim 42, the combination of Imamura, Khoshnevis, Yang and Bertrand does not disclose means for mapping one or more modulation symbols to one or more resource elements according to one or more frequency sub-carriers.
In an analogous art, Nakashima discloses means (see fig. 4, 403, 405, 407) for mapping one or more modulation symbols to one or more resource elements according to one or more frequency sub-carriers (see para. 0063, 0070, and 0085; mapping of symbols to elements which are associated with a subcarrier(s)).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Nakashima in order to provide mobile station apparatus, a communication system, a communication method, and an integrated circuit, that make it possible to efficiently transmit a signal in the uplink in a communication system including a plurality of mobile station apparatuses and a base station apparatus (see Nakashima para. 0019).

Claims 8, 19, 43, 54, 78, 130  is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) in view of Kim et al. (US 20140036889 A1) 

For claim 8, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose mapping one or more modulation symbols to one or more resource elements according to an interleaving of time slots and frequency sub-carriers

In an analogous art, Kim ‘889 discloses mapping one or more modulation symbols to one or more resource elements according to an interleaving of time slots and frequency sub-carriers (see para. 0055, 0089; modulated symbol to resource elements in subcarriers).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim ‘889, in order to provide a method where ambiguity of transmission timing due to transmission delay that occurs when information is transmitted in a frequency band such as an unlicensed band may be prevented.  (see Kim ‘889 sections 0016-18).

For claim 19, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose multiplexing the PUCCH within a plurality of interleaved resource blocks according to a code division multiplexing sequence or other orthogonal sequence.

In an analogous art,  Kim ‘889 discloses multiplexing the PUCCH within a plurality of interleaved resource blocks (see para. 0067, 0188-192; data and control channel (such as PUCCH) of uplink transmission are interleaved) according to a code division multiplexing sequence or other orthogonal sequence (PUCCH is para. 0067, 0188-192; code division multiplexed).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim ‘889, in order to provide a method where ambiguity of transmission timing due to transmission delay that occurs when information is transmitted in a frequency band such as an unlicensed band may be prevented.  (see Kim ‘889 sections 0016-18).

For claim 43, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for mapping one or more modulation symbols to one or more resource elements according to an interleaving of time slots and frequency sub-carriers

In an analogous art, Kim ‘889 discloses means (see fig. 27, 2710, 2720) for mapping one or more modulation symbols to one or more resource elements according to an interleaving of time slots and frequency sub-carriers (see para. 0055, 0089; modulated symbol to resource elements in subcarriers).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim ‘889, in order to provide a method where ambiguity of transmission timing due to transmission delay that occurs when information is transmitted in a frequency band such as an unlicensed band may be prevented.  (see Kim ‘889 sections 0016-18).

Regarding Claim 54, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
Regarding Claim 78, the claim is interpreted and rejected for the same reason as set forth in Claim 19.

For claim 130, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose wherein the uplink channel for uplink communications is associated with an unlicensed radio frequency spectrum
In an analogous art, Kim ‘889 discloses wherein the uplink channel for uplink communications is associated with an unlicensed radio frequency spectrum (see fig. 20; PUSCH; para. 0195; 0201; OFDM signals (see para. 0051) are transmitted on the PUSCH in the unlicensed band based on the allocation)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim ‘889, in order to provide a method where ambiguity of transmission timing due to transmission delay that occurs when information is transmitted in a frequency band such as an unlicensed band may be prevented.  (see Kim ‘889 sections 0016-18).


Claims 11, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Liu et al. (US 20150146681 A1).

For claim 11 the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses generating an OFDMA waveform based on the identified OFDMA configuration (see fig. 7; 712, 714; para. 0075; signals are transmitted (in their contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose using physical resource block (PRB) bundling. 
In an analogous art, Liu discloses further comprising: using physical resource block (PRB) bundling (see para. 0024, 0064; physical RB bundling) 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Liu, in order to provide improved techniques for bundling resource blocks in a wireless communication system which increases precoding flexibility (see Liu sections 0022-24)

For claim 46, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses generating an OFDMA waveform based on the identified OFDMA configuration (see fig. 7; 712, 714; para. 0075; signals are transmitted (in their contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for using physical resource block (PRB) bundling. 
In an analogous art, Liu discloses further means (fig. 1, 100) for using physical resource block (PRB) bundling (see para. 0024, 0064; physical RB bundling) 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Liu, in order to provide improved techniques for bundling resource blocks in a wireless communication system which increases precoding flexibility (see Liu sections 0022-24)


Claims 12, 15, 47, 50, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) in view of Chung et al. (US 20120127948 A1 ).

For claim 12, the combination of Imamura, Khoshnevis, Yang and Bertrand discloses, specifically Imamura discloses generating an OFDMA waveform based on the identified OFDMA configuration (see fig. 7; 712, 714; para. 0075; signals are transmitted (in their contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose using precoder cycling, wherein a precoder is cycled through a pre-defined set of precoders, and wherein the precoder is indicated by a base station as part of an uplink grant.

In an analogous art, Chung discloses using precoder cycling, wherein a precoder is cycled through a pre-defined set of precoders (see para. 0078; precoder cycling with specific parameters), and wherein the precoder is indicated by a base station as part of an uplink grant (see para. 0130; eNB transmits precoding information, which is cycled, in UL grant).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim, in order to provide additional uplink transmission modes based on an uplink transmission mode defined by the 3GPP LTE standard in a wireless communication system conforming to the 3GPP LTE-A standard, therefore increasing capability of the network (see Chung sections 0004-0006).

For claim 15, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose applying symbol permutation to reduce a metric indicating symbol power when generating the OFDMA waveform based on the identified OFDMA configuration.

In an analogous art, Chung discloses applying symbol permutation to reduce a metric indicating symbol power when generating the OFDMA waveform based on the identified OFDMA configuration (see para. 0086; note that the intended result is not limiting and thus does not need to be explicitly recited by the reference).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim, in order to provide additional uplink transmission modes based on an uplink transmission mode defined by the 3GPP LTE standard in a wireless communication system conforming to the 3GPP LTE-A standard, therefore increasing capability of the network (see Chung sections 0004-0006).

	
For claim 47, the combination of Imamura, Khoshnevis, Yang and Bertrand discloses, specifically Imamura discloses generating an OFDMA waveform based on the identified OFDMA configuration (see fig. 7; 712, 714; para. 0075; signals are transmitted (in their contiguous / non-contiguous RB allocation as signaled by the DCI as in para. 0074) in the uplink (such as in PUSCH as in para. 0038, 0076) after being processed / converted by the selected modulation as in para. 0032, 0033, 0069); 

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for using precoder cycling, wherein a precoder is cycled through a pre-defined set of precoders, and wherein the precoder is indicated by a base station as part of an uplink grant.

In an analogous art, Chung discloses means using precoder cycling, wherein a precoder is cycled through a pre-defined set of precoders (see para. 0078; precoder cycling with specific parameters), and wherein the precoder is indicated by a base station as part of an uplink grant (see para. 0130; eNB transmits precoding information, which is cycled in UL grant, which the UE (which is considered the means uses).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim, in order to provide additional uplink transmission modes based on an uplink transmission mode defined by the 3GPP LTE standard in a wireless communication system conforming to the 3GPP LTE-A standard, therefore increasing capability of the network (see Chung sections 0004-0006).

	
For claim 50, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for applying symbol permutation to reduce a metric indicating symbol power when generating the OFDMA waveform based on the identified OFDMA configuration.

In an analogous art, Chung discloses means applying symbol permutation to reduce a metric indicating symbol power when generating the OFDMA waveform based on the identified OFDMA configuration (see para. 0086; layer permutation, which is performed by UE of fig.18 (means); note that the intended result is not limiting and thus does not need to be explicitly recited by the reference).

It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim, in order to provide additional uplink transmission modes based on an uplink transmission mode defined by the 3GPP LTE standard in a wireless communication system conforming to the 3GPP LTE-A standard, therefore increasing capability of the network (see Chung sections 0004-0006).

Regarding Claim 74, the claim is interpreted and rejected for the same reason as set forth in Claim 15.


Claims 13, 23, 24, 48, 58, 59, 80, 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1)  in view of in view of Park et al. (US 20120093089 A1 ).


For claim 13, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose the following:
wherein the precoder is derived by a UE based at least in part on downlink channel state information reference signal (CSI-RS) transmissions

In an analogous art, Park discloses wherein the precoder is derived by a UE based at least in part on downlink channel state information reference signal (CSI-RS) transmissions (see para. 0060).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Park in order to provide a method and an apparatus in which a MU-MIMO system uses only the same feedback information as that of a SU-MIMO to select a precoder in order to minimize interference between UEs (see Park sections 0016)


For claim 23, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose transmitting a channel state information reference signal (CSI-RS) in the uplink channel, independent of an allocation of resources and on all resource blocks or depending on a resource allocation.
In an analogous art, Park discloses transmitting a channel state information reference signal (CSI-RS) in the uplink channel, independent of an allocation of resources and on all resource blocks or depending on a resource allocation. (see para. 0059, CSI-RS depending on allocation)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Park in order to provide a method and an apparatus in which a MU-MIMO system uses only the same feedback information as that of a SU-MIMO to select a precoder in order to minimize interference between UEs (see Park sections 0016).

For claim 24, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose generating, by a base station, a precoder to be used in a downlink channel based at least in part on the uplink CSI-RS transmission.
In an analogous art, Park discloses generating, by a base station, a precoder to be used in a downlink channel based at least in part on the uplink CSI-RS transmission (para. 0059-61; based on CSI-RS an optimal precoder is selected which is used to optimize the downlink channel).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Park in order to provide a method and an apparatus in which a MU-MIMO system uses only the same feedback information as that of a SU-MIMO to select a precoder in order to minimize interference between UEs (see Park sections 0016)


Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 58, the claim is interpreted and rejected for the same reason as set forth in Claim 23.

For claim 59, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for generating, by a base station, a precoder to be used in a downlink channel based at least in part on the uplink CSI-RS transmission.
In an analogous art, Park discloses means for generating, by a base station, a precoder to be used in a downlink channel based at least in part on the uplink CSI-RS transmission (para. 0059-61; based on CSI-RS an optimal precoder is selected / transmitted (utilizing the base station (i.e. “means”)) which is used to optimize the downlink channel).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Park in order to provide a method and an apparatus in which a MU-MIMO system uses only the same feedback information as that of a SU-MIMO to select a precoder in order to minimize interference between UEs (see Park sections 0016)

Regarding Claim 80, the claim is interpreted and rejected for the same reason as set forth in Claim 23.
Regarding Claim 89, the claim is interpreted and rejected for the same reason as set forth in Claim 23.


Claims  16, 51, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) in view of Kim’316 et al. (US 20140169316 A1 ).


For claim 16, the combination of Imamura, Khoshnevis, Yang and Bertrand does not disclose applying different scrambling sequences to the OFDMA waveform; and selecting one of the scrambling sequences for use when communicating the generated OFDMA waveform in the signal

In an analogous art, Kim’316 discloses applying different scrambling sequences to the OFDMA waveform (see para. 0176-177, 0182,187, 0190; each different connection / UE / format has a different scrambling code / ID); and selecting one of the scrambling sequences for use when communicating the generated OFDMA waveform in the signal (see para. 0176-177, 0182,187, 0190; each different connection / UE / format has a different scrambling code / ID).
It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’316 in order to provide an efficient resource allocation mechanics (see Kim’316 para. 0005-7).

Regarding Claim 51, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
For claim 51, the combination of Imamura, Khoshnevis, Yang and Bertrand does not disclose means for applying different scrambling sequences to the OFDMA waveform; and means for selecting one of the scrambling sequences for use when communicating the generated OFDMA waveform in the signal

In an analogous art, Kim’316 discloses means for applying different scrambling sequences to the OFDMA waveform (see para. 0176-177, 0182,187, 0190; each different connection / UE (i.e. the means) / format has a different scrambling code / ID); and means for selecting one of the scrambling sequences for use when communicating the generated OFDMA waveform in the signal (see para. 0176-177, 0182,187, 0190; each different connection / UE (i.e. the means) / format has a different scrambling code / ID).
It would have been obvious to one of the ordinary skill in the art before the effective filing  date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’316 in order to provide an efficient resource allocation mechanics (see Kim’316 para. 0005-7 )


Regarding Claim 75, the claim is interpreted and rejected for the same reason as set forth in Claim 16.



Claims 18, 53, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of  Kim et al. (US 20140036889 A1) and Wang et al. (US 20140348115 A1).

For claim 18, Imamura, Khoshnevis, Yang and Bertrand does not explicitly disclose transmitting duplicate copies of the PUCCH in a plurality of interleaved resource blocks

In an analogous art, Kim’889 discloses in a plurality of interleaved resource blocks (see para. 0188; 0190-192; data and control channel (such as PUCCH) of uplink transmission are interleaved)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’889 in order to provide a method in which ambiguity of transmission timing due to transmission delay that occurs when information is transmitted in a frequency band such as an unlicensed band may be prevented.  (see Kim’889sections 0016-17).

Imamura, Khoshnevis, Yang, Bertrand and Kim’889 does not explicitly transmitting duplicate copies of the PUCCH.

In an analogous art, Wang discloses transmitting duplicate copies of the PUCCH (see fig. 12; para. 0058).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang, Bertrand and Kim’889 by using the above recited features, as taught by Wang in order to provide a method and an apparatus in which during interband carrier aggregation, the uplink ACK/NACK message can be transmitted which is required by the system to function efficiently (see Wang sections 0003).

Regarding Claim 53, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
Regarding Claim 77, the claim is interpreted and rejected for the same reason as set forth in Claim 18.


Claims 20, 55, 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Kim’788 et al. (US 20150271788 A1 ).

For claim 20, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose multiplexing the PUCCH within a plurality of resource elements of an enhanced resource element group.

In an analogous, art Kim’788 discloses multiplexing the PUCCH within a plurality of resource elements of an enhanced resource element group (see para. 0152, 0157; multiplexing of PRB pairs where a PRB is a resource element and the pair is the group).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’788 in order to provide a new method in which the BS efficiently transmits downlink control information using the limited radio resources (see Kim’788 para. 0005).

For claim 55, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for multiplexing the PUCCH within a plurality of resource elements of an enhanced resource element group.

In an analogous, art Kim’788 discloses means for multiplexing the PUCCH within a plurality of resource elements of an enhanced resource element group (see para. 0152, 0157; UE (means) multiplexing of PRB pairs where a PRB is a resource element and the pair is the group).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’788 in order to provide a new method in which the BS efficiently transmits downlink control information using the limited radio resources (see Kim’788 para. 0005).

Regarding Claim 79, the claim is interpreted and rejected for the same reason as set forth in Claim 20.


Claims 21 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Anderson et al. (US 20110170459 A1 ).


For claim 21, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose wherein the uplink channel comprises a Physical Random Access Channel (PRACH) transmitted on one or more pre-allocated interlaces.

In an analogous, art Anderson discloses wherein the uplink channel comprises a Physical Random Access Channel (PRACH) transmitted on one or more pre-allocated interlaces (see para. 0045, 0065; predetermined interleave patterns for PRACH).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Anderson in order to provide a method that avoids the segregation of random access resources into sets of channels exclusively for use by a single PRACH type and is backward compatible (see Anderson para. 0027)

Regarding Claim 56, the claim is interpreted and rejected for the same reason as set forth in Claim 21.


Claims 22 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Womack et al. (US 20160066292 A1 ).


For claim 22, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose transmitting a sounding reference signal (SRS) on the uplink channel, the SRS being located in an OFDM symbol position of a subframe that is different from a last OFDM symbol position of the subframe.

In an analogous, art Womack discloses transmitting a sounding reference signal (SRS) on the uplink channel (see para. 0027; SRS is transmitted in the first symbol of the subframe in the uplink), the SRS being located in an OFDM symbol position of a subframe that is different from a last OFDM symbol position of the subframe (see para. 0027; SRS is transmitted in the first symbol of the subframe in the uplink).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Womack in order to provide a method of synchronization where throughput and battery life are not wasted (see Womack para. 0005)


For claim 57, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for transmitting a sounding reference signal (SRS) on the uplink channel, the SRS being located in an OFDM symbol position of a subframe that is different from a last OFDM symbol position of the subframe.

In an analogous, art Womack discloses means for transmitting a sounding reference signal (SRS) on the uplink channel (see para. 0027; SRS is transmitted in the first symbol of the subframe in the uplink), the SRS being located in an OFDM symbol position of a subframe that is different from a last OFDM symbol position of the subframe (see para. 0027; SRS is transmitted by the UE (i.e. means) in the first symbol of the subframe in the uplink).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Womack in order to provide a method of synchronization where throughput and battery life are not wasted (see Womack para. 0005)


Claims 25 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further view of Blankenship et al. (US 20150036566 A1 ).


For claim 25 Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose indicating a rate matching for the PUSCH and the PUCCH to accommodate transmission of the CSI-RS.

In an analogous art, Blankenship discloses indicating a rate matching for a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) to accommodate transmission of the CSI-RS (see para. 0100-101; when transmitting CSI, the PUSCH and PUCCH are rate matched, which is indicated by eNB).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Blankenship in order to provide a wherein data communication capacity is increased to better meet data communication demands in regions of relatively high densities of UEs.  (see Blankenship para.0002 ).

For claim 60 Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for indicating a rate matching for the PUSCH and the PUCCH to accommodate transmission of the CSI-RS.

In an analogous art, Blankenship discloses means for indicating a rate matching for a Physical Uplink Shared Channel (PUSCH) and a Physical Uplink Control Channel (PUCCH) to accommodate transmission of the CSI-RS (see para. 0100-101; when transmitting CSI, the PUSCH and PUCCH are rate matched, which is indicated by eNB (i.e. “means”)).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Blankenship in order to provide a wherein data communication capacity is increased to better meet data communication demands in regions of relatively high densities of UEs.  (see Blankenship para.0002 )


Claims 26, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Kim’966 et al. (US 20150162966 A1 ).


For claim 26, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose transmitting a channel state information interference measurement (CSI-IM) in the uplink channel.

In an analogous, art Kim’966 discloses transmitting a channel state information interference measurement (CSI-IM) in the uplink channel (see para. 0005; CSI-IM for uplink channel)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’966 in order to provide a solution to the problem of aperiodic transmission method for reducing overhead of transmission of a reference signal and a method and device for reporting relevant channel state information (see Kim’966 para. 0004-5).


For claim 61, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for transmitting a channel state information interference measurement (CSI-IM) in the uplink channel.

In an analogous, art Kim’966 discloses means for transmitting a channel state information interference measurement (CSI-IM) in the uplink channel (see para. 0005; CSI-IM for uplink channel, transmitted by a UE (corresponding to “means”))

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Kim’966 in order to provide a solution to the problem of aperiodic transmission method for reducing overhead of transmission of a reference signal and a method and device for reporting relevant channel state information (see Kim’966 para. 0004-5).



Claims 27 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Freda et al. (US 20160234850 A1 ).


For claim 27, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose communicating the generated OFDMA waveform without a sounding reference signal (SRS) in the signal in the unlicensed radio frequency spectrum band using the uplink channel.

In analogous art, Freda discloses communicating the generated OFDMA waveform without a sounding reference signal (SRS) in the signal in the unlicensed radio frequency spectrum band using the uplink channel (see para. 0381; SRS only transmitted in licensed band where there are also unlicensed bands (see para. 0082)).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Freda in order to provide a method a collecting data usage and configuring network parameter for an efficient network (see Freda para. 0003-4).


For claim 62, Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for communicating the generated OFDMA waveform without a sounding reference signal (SRS) in the signal in the unlicensed radio frequency spectrum band using the uplink channel.

In analogous art, Freda discloses means for communicating the generated OFDMA waveform without a sounding reference signal (SRS) in the signal in the unlicensed radio frequency spectrum band using the uplink channel (see para. 0381; SRS only transmitted by a WTRU (corresponding to “means”) in licensed band where there are also unlicensed bands (see para. 0082)).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Freda in order to provide a method a collecting data usage and configuring network parameter for an efficient network (see Freda para. 0003-4).


Claims 30 and similarly 65, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Seo et al. (US 20130034062 A1)

For claim 30 the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses: when the PUCCH and the PUSCH are frequency division multiplexed (see fig. 9; 902, 904 906 and / or fig. 10 1002, 1004, 1008, 1010; para. 0038, 0077, 0080-82; PUCCH and PUSCH are multiplexed the frequency spectrum), 

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose also using at least one of the first set of resource blocks to transmit the PUSCH.

In an analogous, art Seo discloses also using at least one of the first set of resource blocks to transmit the PUSCH (see para. 0171; PUCCH RBs are allocated to PUSCH).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Seo, in order to provide an uplink transmission method and resource allocation method using the additional frequency band of carrier aggregation (see Seo sections 0009-12).

For claim 65, the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses: means for when the PUCCH and the PUSCH are frequency division multiplexed (see fig. 9; 902, 904 906 and / or fig. 10 1002, 1004, 1008, 1010; para. 0038, 0077, 0080-82; PUCCH and PUSCH are multiplexed the frequency spectrum by the UE (corresponding to the means)), 

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose also using at least one of the first set of resource blocks to transmit the PUSCH.

In an analogous, art Seo discloses also using at least one of the first set of resource blocks to transmit the PUSCH (see para. 0171; PUCCH RBs are allocated to PUSCH).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Seo, in order to provide an uplink transmission method and resource allocation method using the additional frequency band of carrier aggregation (see Seo sections 0009-12).

Regarding Claim 83, the claim is interpreted and rejected for the same reason as set forth in Claim 30.

Claims 32, 67, 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Imamura et al. (US 20100034152 A1) , Khoshnevis  et al. (US 20140293881 A1), Yang et al. (US 20130089063 A1)  and Bertrand et al. (US 20090175159 A1) further in view of Shin et al. (US 20110141928 A1)

For claim 32 the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically  Imamura discloses frequency division multiplexing a Physical Uplink Control Channel (PUCCH) and a Physical Uplink Shared Channel (PUSCH) on the uplink channel (see fig. 9; 902, 904 906 and / or fig. 10 1002,1004, 1008, 1010; para. 0038, 0077, 0080-82; PUCCH and PUSCH are multiplex the frequency spectrum (see para. 0038, 0077, 0080-82 or fig. 10 1002, 1004, 1008,1010; PUCCH RBs 1002a, 1002b, 1006a, 1006b that are part of the PUCCH RB set are punctured to transmit some of the PUSCH (1008, 1010)

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose transmitting acknowledgements pertaining to a Physical Downlink Shared Channel (PDSCH) as part of the PUCCH; and transmitting channel quality information (CQI) of a plurality of downlink carriers simultaneously as part of the PUSCH

In an analogous, art Shin transmitting acknowledgements pertaining to a Physical Downlink Shared Channel (PDSCH) as part of the PUCCH (para. 0045-49; ACK for downlink data on PDCCH for carriers transmitted on PUCCH(s) at the same time as CQI on PUSCH) ; and transmitting channel quality information (CQI) of a plurality of downlink carriers simultaneously as part of the PUSCH(para. 0045-49; ACK for downlink data on PDCCH for carriers transmitted on PUCCH(s) at the same time as CQI on PUCCH)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Shin, in order to provide systems and methods for providing uplink control information and that deal with the power issues that may arise when using multiple uplink channels.  (see Shin sections 0004).

For claim 67 the combination of Imamura, Khoshnevis, Yang and Bertrand, specifically Imamura discloses means for frequency division multiplexing a Physical Uplink Control Channel (PUCCH) and a Physical Uplink Shared Channel (PUSCH) on the uplink channel (see fig. 9; 902, 904 906 and / or fig. 10 1002,1004, 1008, 1010; para. 0038, 0077, 0080-82; PUCCH and PUSCH are multiplex, by a UE (i.e. “means”) the frequency spectrum (see para. 0038, 0077, 0080-82 or fig. 10 1002, 1004, 1008,1010; PUCCH RBs 1002a, 1002b, 1006a, 1006b that are part of the PUCCH RB set are punctured to transmit some of the PUSCH (1008, 1010)

Imamura, Khoshnevis, Yang and Bertrand do not explicitly disclose means for transmitting acknowledgements pertaining to a Physical Downlink Shared Channel (PDSCH) as part of the PUCCH; and means for transmitting channel quality information (CQI) of a plurality of downlink carriers simultaneously as part of the PUSCH

In an analogous art, Shin discloses means for transmitting acknowledgements pertaining to a Physical Downlink Shared Channel (PDSCH) as part of the PUCCH (para. 0045-49; ACK for downlink data on PDCCH for carriers transmitted on PUCCH(s), by a UE (i.e. “means”), at the same time as CQI on PUSCH) ; and means for transmitting channel quality information (CQI) of a plurality of downlink carriers simultaneously as part of the PUSCH (para. 0045-49; ACK for downlink data on PDCCH for carriers transmitted, by a UE (i.e. “means”), on PUCCH(s) at the same time as CQI on PUCCH)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify / combine the features of Imamura, Khoshnevis, Yang and Bertrand by using the above recited features, as taught by Shin, in order to provide systems and methods for providing uplink control information and that deal with the power issues that may arise when using multiple uplink channels.  (see Shin sections 0004).


Regarding Claim 85, the claim is interpreted and rejected for the same reason as set forth in Claim 32.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	
MYUNG; Sechang et al.	US 20190191486 A1	METHOD OF RECEIVING DATA FOR A USER EQUIPMENT IN A WIRELESS COMMUNICATION SYSTEM AND APPARATUS USING THE SAME
Yerramalli; Srinivas et al.	US 20190124656 A1		TECHNIQUES FOR COMMUNICATING ON AN UPLINK IN A SHARED RADIO FREQUENCY SPECTRUM BAND
DABEER; Onkar Jayant et al.	US 20190007173 A1	GROUP ACKNOWLEDGEMENT/NEGATIVE ACKNOWLEDGEMENT AND TRIGGERING GACK/CHANNEL STATE INFORMATION
Yang; Suckchel et al.	US 20130089063 A1	METHOD AND DEVICE FOR UPLINK RESOURCE ALLOCATION
Zhang; Guodong et al. US 20110039568 A1	METHOD AND APPARATUS FOR CONTENTION-BASED UPLINK DATA TRANSMISSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Thursday and Friday / Monday and Tuesday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413